DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 12.
Amended: 1, 3, 5-7, 9-12, 14 and 16-18.
Cancelled: 2 and 13.
Pending: 1, 3-12 and 14-18.
Response to Arguments
Applicant's arguments with respect to claim(s) 1-18 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection presented in this Office action, necessitated by the applicant's amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-12 and 14-18 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SHORE (US 20200251158 A1).

Re: Independent Claim 1 (Currently Amended), SHORE discloses an apparatus for accumulating and storing respective access counts of a plurality of word lines in a memory module (SHORE Fig. 3 and ¶ [0014]), the apparatus comprising: 
a memory bank (SHORE Fig. 1: BANK0-7 in 118 and ¶ [0014]), positioned in the memory module, arranged to store data for a host system (SHORE Fig. 1 and ¶¶ [0021]-[0022]: BANK0-7 store data that can be accessed via IO circuit 122), the memory bank comprising: 
a plurality of extraordinary storage cells (SHORE Fig. 1: 126 and ¶ [0014]), coupled to the plurality of word lines (SHORE Fig. 1: 126 coupled to the wordlines WL1-n), arranged to accumulate and store the respective access counts of the plurality of word lines (SHORE Fig. 1: 126 and ¶ [0014] “…collectively the values stored in the counter memory cells 126 may represent a respective access count XCount of the wordline…”), wherein multiple sets of extraordinary storage cells in the plurality of extraordinary storage cells correspond to the plurality of word lines, respectively (SHORE Fig. 1: 126 and ¶ [0014] “…collectively the values stored in the counter memory cells 126 may represent a respective access count XCount of the wordline…”); 
a counter, coupled to the plurality of extraordinary storage cells, arranged to perform counting (SHORE Fig. 3 and ¶ [0043] disclose a counter 346); and 
a word line access count control unit comprising at least one control circuit, coupled to the counter, arranged to control operations of 20the apparatus (SHORE Fig. 3 and ¶ [0043] disclose the “counter 346 may be a count control circuit,”), 
wherein: 
in response to any word line of the plurality of word lines being accessed, the word line access count control unit controls the counter to read out a set of bit information in a set of extraordinary storage cells at said any word line (SHORE Fig. 3 and ¶ [0043] disclose the “values of the counter memory cells 326 along that row are read to the counter 346.”); 
25the counter updates a counter value indicated by the set of bit information to generate an updated counter value (SHORE Figs. 1, 3 and ¶ [0022] “…an updated value of the access count Xcount′ is written back to the counter memory cells 126 …” and ¶ [0043] disclose the “values of the counter memory cells 326 along that row are read to the counter 346….which may manage a value of the count stored in the counter memory cells 326…the counter 346 may reset a value of the count”); and 
the word line access count control unit triggers writing a set of updated bit information indicating the updated counter value back to the set of extraordinary storage cells at 30said any word line, to be an updated value of an access2Appl. No. 16/919,036 Reply to Office action of March 04, 2021count of said any word line (SHORE Figs. 1, 3 and ¶ [0022] “…an updated value of the access count Xcount′ is written back to the counter memory cells 126 …” and ¶ [0043] disclose the “…the counter 346 may reset a value of the count”); 
wherein the word line access count control unit generates the updated counter value which belongs to a refreshing word line by resetting the counter value during an auto-refresh 5operation or a self-refresh operation (SHORE Figs. 1, 3 and ¶ [0022] “…an updated value of the access count Xcount′ is written back to the counter memory cells 126 …” and ¶ [0043] disclose the “…the counter 346 may reset a value of the count”).
(see e.g., SHORE ¶¶ [0043]-[0044]).

Re: Claim 3 (Original), SHORE discloses all the limitation of claim 2 on which this claim depends. SHORE further discloses:
wherein the memory bank further comprises: a plurality of extraordinary bit lines, coupled to the plurality of extraordinary storage cells; and an extraordinary page buffer, coupled to the plurality of extraordinary storage cells through the plurality of extraordinary bit lines, wherein the extraordinary page buffer latches the set of bit information, for being loaded into the counter to be the counter value; Page 16 of 21wherein: during reading out the set of bit information, the word line access count control unit utilizes the counter to read the set of bit information from the extraordinary page buffer, wherein cell signals carrying the set of bit information are transmitted from the set of extraordinary storage cells at said any word line to the plurality of extraordinary bit lines by charge sharing, and the set of bit information is latched by the extraordinary page buffer; and during writing the set of updated bit information, the word line access count control unit utilizes the counter to write the set of updated bit information indicating the updated counter value to the extraordinary page buffer, for writing the set of updated bit information back to the set of extraordinary storage cells at said any word line, wherein the extraordinary page buffer drives the set of updated bit information indicating the updated counter value back to the set of extraordinary storage cells at said any word line through the plurality of extraordinary bit lines, to be the updated value of the access count of said any word line, and cell signals carrying the (SHORE Figs. 1, 3 and ¶¶ [0014], [0021]-[0022] and [0046]-[0048] discloses multiple access count cells for each row, in the art known as page, are accessed by the counter. The counter 346 has to store these values, requires some sort of latch or flip-flop. The counter updates and re-writes the count value or resets it and initializes access cells associated with the given row. Therefore all the limitation of this claim are obvious in SHORE).

Re: Claim 4 (Original), SHORE discloses all the limitation of claim 3 on which this claim depends. SHORE further discloses:
wherein a number of storage cells in each set of the multiple sets of extraordinary storage cells is equal to N, wherein N represents a positive integer; and the extraordinary page buffer is an X-bits extraordinary page buffer, wherein X represents a positive integer greater than or equal to N (e.g. SHORE ¶ [0014] “There may be multiple counter memory cells 126 along a given wordline, and collectively the values stored in the counter memory cells 126 may represent a respective access count XCount of the wordline.”).  

Re: Claim 5 (Currently Amended), SHORE discloses all the limitation of claim 1 on which this claim depends. SHORE further discloses:
wherein a number of storage cells in each set of the multiple sets of extraordinary storage cells is equal to N, wherein N represents a positive integer; and the counter is an X-bits counter, wherein X represents a positive integer greater than or equal to N (e.g. SHORE ¶ [0014] “There may be multiple counter memory cells 126 along a given wordline, and collectively the values stored in the counter memory cells 126 may represent a respective access count XCount of the wordline.” It would be obvious that the counter has to be able to count values that fit in the given number of access cells).

Re: Claim 6 (Currently Amended), SHORE discloses all the limitation of claim 1 on which this claim depends. SHORE further discloses:
wherein updating the counter value comprises increasing the counter value or decreasing the counter value; and in response to the counter value reaching a predetermined counter value threshold, the word line access count control unit generates the updated counter value by resetting the counter value, and generates an alarm (SHORE Fig. 3 and ¶ [0043]: Threshold comparator upon exceeding the threshold value generates a signal “Agg”, construed to be an alarm signal, and resets the counter to “0” for that row).

Re: Claim 7 (Currently Amended), SHORE discloses all the limitation of claim 1 on which this claim depends. SHORE further discloses:
wherein the word line access count control unit operates automatically without being triggered by any external command from the host system, to control a series of operations of the memory module, wherein the series of operations comprise an operation of updating the counter value indicated by the set of bit information to generate the updated counter value, and an operation of writing the set of updated bit information indicating the updated counter value back to the set of extraordinary storage cells at said any word line to be the updated value of the access count of said any word line (SHORE Fig. 3 and ¶¶ [0046]-[0047] disclose counter 346 acting under the control of refresh control circuit 316 to read and update the row access values for given access count cells 326).

Re: Claim 8 (Original), SHORE discloses all the limitation of claim 7 on which this claim depends. SHORE further discloses:
(SHORE Fig. 3 and ¶ [0047] “…the counter 346 may increment an accessed row every 100-200 ns that it remains accessed.”). 

Re: Claim 9 (Currently Amended), SHORE discloses all the limitation of claim 1 on which this claim depends. SHORE further discloses:
wherein the word line access count control unit controls a series of operations of the memory module according to self-timing controlled by itself line (SHORE Fig. 3 and ¶¶ [0046]-[0047] disclose counter 346 acting under the control of refresh control circuit 316 to read and update the row access values for given access count cells 326).  

Re: Claim 10 (Currently Amended), SHORE discloses all the limitation of claim 1 on which this claim depends. SHORE further discloses:
wherein the counter is shared among the plurality of word lines line (SHORE Fig. 3 discloses counter 346 as a shared resource).
  
Re: Claim 11 (Currently Amended), SHORE discloses all the limitation of claim 1 on which this claim depends. SHORE further discloses:
wherein the counter is shared among respective counting operations of the respective access counts of the plurality of word lines (SHORE Fig. 3 discloses counter 346 as a shared resource for any row in the memory array 318).

Re: Independent Claim 12 (Currently Amended), SHORE discloses a method (SHORE Abstract) for accumulating and storing respective access counts of a plurality of word lines in a memory module (SHORE Fig. 1 and ¶ [0014]), the method comprising: 
within a memory bank positioned in the memory module (SHORE Fig. 1: BANK0-7 in 118 and ¶ [0014]), providing a plurality of extraordinary storage cells coupled to the plurality of word lines (SHORE Fig. 1: 126 and ¶ [0014]), coupled to the plurality of word lines (SHORE Fig. 1: 126 coupled to the wordlines WL1-n); and 
utilizing the plurality of extraordinary storage cells to accumulate and store the respective access counts of the plurality of word lines (SHORE Fig. 1: 126 and ¶ [0014] “…collectively the values stored in the counter memory cells 126 may represent a respective access count XCount of the wordline…”), wherein multiple sets of extraordinary storage cells in the plurality of extraordinary storage cells correspond to the plurality of word lines, respectively (SHORE Fig. 1: 126 and ¶ [0014] “…collectively the values stored in the counter memory cells 126 may represent a respective access count XCount of the wordline…”);
in response to any word line of the plurality of word lines being accessed, reading out a set of bit information in a set of extraordinary storage cells at said any word line, wherein the memory bank positioned in the memory module comprises the plurality of extraordinary storage cells comprising the set of extraordinary storage cells (SHORE Fig. 3 and ¶ [0043] disclose the “values of the counter memory cells 326 along that row are read to the counter 346.”);
utilizing a counter to update a counter value indicated by the set of bit information to generate an updated counter value, wherein the updated counter value which belongs to a refreshing word line is generated by resetting the counter value during an auto-refresh operation or a self-refresh operation (SHORE Figs. 1, 3 and ¶ [0022] “…an updated value of the access count Xcount′ is written back to the counter memory cells 126 …” and ¶ [0043] disclose the “values of the counter memory cells 326 along that row are read to the counter 346….which may manage a value of the count stored in the counter memory cells 326…the counter 346 may reset a value of the count”); and
writing a set of updated bit information indicating the updated counter value back to the set of extraordinary storage cells at said any word line, to be an updated value of an access count of said any word line (SHORE Figs. 1, 3 and ¶ [0022] “…an updated value of the access count Xcount′ is written back to the counter memory cells 126 …” and ¶ [0043] disclose the “values of the counter memory cells 326 along that row are read to the counter 346….which may manage a value of the count stored in the counter memory cells 326…the counter 346 may reset a value of the count by writing an initial value of the count (e.g., 0) back to the counter memory cells 326.”).
While SHORE may not disclose all the elements in a single embodiment, it would be obvious form other embodiments to make obvious modification to read all the limitations of the instant claim. As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the embodiment of Fig. 1 by explicitly including the counter of Fig. 3 to keep track of row access that can then be used to schedule row refresh if a pre-determined row access threshold is exceeded (see e.g., SHORE ¶¶ [0043]-[0044]).

Re: Claim 14 (Currently Amended), SHORE discloses all the limitation of claim 12 on which this claim depends. SHORE further discloses:
wherein the memory bank further comprises a plurality of extraordinary bit lines that are coupled to the plurality of extraordinary storage cells, and comprises an extraordinary page buffer that is coupled to the plurality of extraordinary storage cells through the plurality of extraordinary bit lines; and the method further comprises: utilizing the extraordinary page buffer to latch the set of bit information, for being loaded into the counter to be the counter value; wherein: reading out the set of bit information in the set of extraordinary storage cells at said any word line further comprises: utilizing (SHORE Figs. 1, 3 and ¶¶ [0014], [0021]-[0022] and [0046]-[0048] discloses multiple access count cells for each row, in the art known as page, are accessed by the counter. The counter 346 has to store these values, requires some sort of latch or flip-flop. The counter updates and re-writes the count value or resets it and initializes access cells associated with the given row. Therefore all the limitation of this claim are obvious in SHORE).

Re: Claim 15 (Original), SHORE discloses all the limitation of claim 14 on which this claim depends. SHORE further discloses:
wherein a number of storage cells in each set of the multiple sets of extraordinary storage cells is equal to N, wherein N represents a positive integer; and the extraordinary page buffer is an X-bits extraordinary page buffer, wherein X represents a positive integer greater than or equal to N (e.g. SHORE ¶ [0014] “There may be multiple counter memory cells 126 along a given wordline, and collectively the values stored in the counter memory cells 126 may represent a respective access count XCount of the wordline.”).
  
Re: Claim 16 (Currently Amended), SHORE discloses all the limitation of claim 12 on which this claim depends. SHORE further discloses:
wherein a number of storage cells in each set of the multiple sets of extraordinary storage cells is equal to N, wherein N represents a positive integer; and the counter is an X-bits counter, wherein X represents a positive integer greater than or equal to N (e.g. SHORE ¶ [0014] “There may be multiple counter memory cells 126 along a given wordline, and collectively the values stored in the counter memory cells 126 may represent a respective access count XCount of the wordline.” It would be obvious that the counter has to be able to count values that fit in the given number of access cells).

Re: Claim 17 (Currently Amended), SHORE discloses all the limitation of claim 12 on which this claim depends. SHORE further discloses:
wherein updating the counter value comprises increasing the counter value or decreasing the counter value; and the method further comprises: in response to the counter value reaching a predetermined counter value threshold, generating the updated counter value by resetting the counter value, and generating an alarm (SHORE Fig. 3 and ¶ [0043]: Threshold comparator upon exceeding the threshold value generates a signal “Agg”, construed to be an alarm signal, and resets the counter to “0” for that row).

Re: Claim 18 (Currently Amended), SHORE discloses all the limitation of claim 12 on which this claim depends. SHORE further discloses:
(SHORE Fig. 3 and ¶¶ [0046]-[0047] disclose counter 346 acting under the control of refresh control circuit 316 to read and update the row access values for given access count cells 326).
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov